        Case 2:12-md-02323-AB Document 11430 Filed 07/06/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: NATIONAL FOOTBALL LEAGUE                         :               No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY                              :
 LITIGATION                                              :                       MDL No. 2323
                                                         :
                                                         :                  Hon. Anita B. Brody
 THIS DOCUMENT RELATES TO:                               :
                                                         :
 ALL ACTIONS                                             :
                                                         :


                         MOTION FOR ORDER TO SHOW CAUSE

       BrownGreer PLC, the Court-appointed Claims Administrator of the Settlement

Program established under the Class Action Settlement Agreement approved by this Court

files this Motion for Order to Show Cause, moving for entry of an Order, in the form

submitted with this Motion, directing that lawyer Richard B. Collins to appear before the

Court and show cause as to why he should not be found in civil contempt and sanctioned for

filing a “Complaint for Temporary and Permanent Injunction” on behalf of his law firm, Collins

& Truett, P.A., in the Circuit Court of the Second Judicial Circuit, in and for Leon County,

Florida, against the Special Masters appointed by the Court, Roma Petkauskas, BrownGreer, and

others involved in the administration of the Settlement Agreement, in violation of Paragraph 16

of the April 22, 2015 Final Order and Judgment of the Court approving that Agreement

(Document 6510). In that Order, this Court ruled that it has continuing and exclusive jurisdiction

over all Settlement Class Members and any dispute or controversy arising out of or related to the

interpretation, implementation, administration, or enforcement of the Settlement Agreement.
        Case 2:12-md-02323-AB Document 11430 Filed 07/06/21 Page 2 of 3




       WHEREFORE, on the grounds presented in the following Memorandum in Support, and

in light of the facts set out in the Declaration of Orran L. Brown, Sr., and its exhibits attached as

Attachment A to the Memorandum, BrownGreer prays that Richard B. Collins be directed to

appear before this Court and show cause why he should not be found in civil contempt of this

Court’s Order and sanctioned, that he be ordered not to pursue any proceedings in the Florida

suit during the pendency of this show cause matter, and for such other and further relief as the

Court may deem appropriate.

                                               Respectfully submitted,

                                               CLAIMS ADMINISTRATOR



                                               By:         /s/ Oran L. Brown
                                                      Orran L. Brown
                                                      Virginia State Bar No.: 25832
                                                      BrownGreer PLC
                                                      250 Rocketts Way
                                                      Richmond, Virginia 23231
                                                      Telephone: (804) 521-7200
                                                      Facsimile: (804) 521-7299
                                                      Email: obrown@browngreer.com




                                                  2
        Case 2:12-md-02323-AB Document 11430 Filed 07/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Memorandum in Support of

Motion for Order to Show Cause was served on all counsel of record through the Court’s ECF

system and by electronic mail, on this 6th day of July, 2021 upon the following:


                                    Richard B. Collins, Esquire
                                    Collins & Truett Attorney, P.A.
                                    113 South Monroe Street
                                    Tallahassee, Florida 32301




                                                    /s/ Orran L. Brown
                                                      Orran L. Brown




                                                3
